Exhibit 10.1

 

SECOND AMENDMENT TO RESTRICTED STOCK AWARD DESCRIPTION

 

The award descriptions evidencing the restricted stock grants to you, dated as
of November 25, 2001 and January 2, 2002, and as amended by the Amendment to
Restricted Stock Award Description effective as of November 7, 2003 (as so
amended, the “Grant Agreements”) by Providian Financial Corporation, a Delaware
corporation (the “Company”), are hereby further amended as set forth below,
effective as of the date of this amendment (the “Amendment”).  All capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the employment agreement dated as of November 25, 2001 between the Company
and you.

 

1.             Notwithstanding any provision in any Grant Agreement to the
contrary, the shares of restricted stock granted to you pursuant to the Grant
Agreements that are scheduled to vest on November 25, 2004 (the “Restricted
Stock”) shall not vest on such date and shall instead vest on June 30, 2005,
subject to your continued employment with the Company.  Notwithstanding the
foregoing, in the event that your employment is terminated by the Company
without Cause, by you for Good Reason or by reason of your death or Disability,
any Restricted Stock that you hold as of the date of such termination of
employment shall vest in full.

 

2.             Except as amended by this Amendment, the terms of the Grant
Agreements shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and
delivered by its duly authorized officer, and you have executed and delivered
this Amendment, this 19th day of October 2004.

 

 

 

PROVIDIAN FINANCIAL CORPORATION

 

 

 

/s/ Richard A. Leweke

 

By:

Richard A. Leweke

 

Title:

Vice Chairman and Chief Human
Resources Officer

 

 

 

 

 

JOSEPH W. SAUNDERS

 

 

 

 

 

/s/ Joseph W. Saunders

 

--------------------------------------------------------------------------------